PER curiam:
Para julio de 1980 el entonces Secretario de Hacienda Sr. Julio César Pérez notificó al Sr. Rafael Hernán-dez Colón haber concluido una investigación de sus obliga-ciones fiscales en la que identificó deuda contributiva sobre propiedad en varios inmuebles del contribuyente. Éste impugnó las determinaciones y la sala de instancia estimó la *146demanda en cuanto al edificio en Sol núm. 1, Viejo San Juan y la casa en Sol núm. 9, Ponce; y la denegó respecto al apar-tamento Condominio Belén P.H. 1, Guaynabo (excepto una partida de intereses); y un solar agrupado al inmueble en Sol núm. 9, Ponce.
Ambas partes han recurrido en revisión y considerados sus extensamente argumentados escritos de solicitud y opo-sición a la expedición del auto, el caso es de solución viable bajo la Regla 50 de nuestro Reglamento.

Recurso R-82-600 del contribuyente

El 29 de septiembre de 1977 el contribuyente y su esposa adquirieron el apartamento P.H. 1 en el Condominio Belén, Guaynabo por compra a Atlantic Quality Corp., la firma constructora del edificio. Hacienda les reconoció exención de Ley Núm. 98 (1) de junio 2, 1976 y canceló el recibo de contribuciones para los años 1978-79 y 1979-80 con autoridad en la citada Ley Núm. 98 que dispuso:
Artículo 1.—
Los dueños de propiedades adquiridas, durante el período comprendido entre el 1ro. de octubre de 1974 y el 1ro. de octu-bre de 1977, directamente de la persona que la construyó o que adquirió el proyecto de viviendas para la venta, que cuali-fiquen para exoneración contributiva en la cuantía, del modo y bajo las condiciones que establece la Ley núm. 269, apro-bada en 11 de mayo de 1949, según enmendada, quedan exentos del pago de contribución sobre la propiedad, durante los primeros tres años contributivos inmediatos a la fecha de adquisición de la vivienda.
Sección 3.—
Se exime a toda persona que adquiera, dentro del término comprendido entre la fecha de aprobación de esta ley y el 1ro. de octubre de 1977, directamente de la persona que la cons-truyó o que adquirió el proyecto de viviendas para la venta, una propiedad nueva construida para y dedicada a vivienda, *147del pago de contribuciones sobre la propiedad durante los primeros dos años fiscales inmediatos a partir de su fecha de adquisición.
En la investigación, el Secretario revocó la exención sobre el fundamento de que Atlantic Quality, vendedora del deman-dante y constructora del edificio, no fue persona que cons-truyera o que adquiriera el proyecto de viviendas para la venta dentro del diseño conceptual del estatuto. La sala de instancia concluyó que “el legislador, temiendo el fracaso económico de los desarrolladores o constructores, un efecto adverso sobre los suplidores de materiales y un aumento en la tasa de desempleo, aprobó las leyes Núms. 2 y 3 (2) del 14 de noviembre de 1974 con el propósito de proveer algún ali-vio a la situación prevaleciente”. Su correcta apreciación de que este incentivo iba dirigido a frenar el colapso de la industria de la construcción, en el amplio ámbito generador de bienestar económico, arranca de la Exposición de Motivos de la referida Ley Núm. 98 de 1976 que en parte dice:
Dicha exención contributiva fue concedida con el propósito de proveer algún alivio a la crítica situación económica por la cual atraviesa la industria de la construcción de hogares. De este modo, se ha logrado estimular considerablemente la venta de un gran número de viviendas terminadas cuya demanda ha sido sumamente limitada. Así también, se ha evitado el fra-caso económico de varias empresas dedicadas a esta industria y el consecuente desempleo.
Sin embargo, existen indicios claros de que nuestra eco-nomía no ha alcanzado un grado de recuperación que le per-mita a la industria de la construcción continuar su auge sin la ayuda de incentivos como los antes descritos.
Hace falta por lo tanto prorrogar el incentivo contributivo que se está ofreciendo a las familias que compren vivien-das. ...
Atlantic Quality no sólo fue contratista general construc-tora del edificio sino que compartió responsabilidad de empresario desarrollador al garantizar y viabilizar en parte *148el financiamiento de la obra al asumir una deuda de la desarrolladora (EDAMORGA) con el Banco de Ponce por $30,000 y al adquirir de ella para la venta los tres aparta-mentos penthouses 1, 2 y 3 del Condominio Belén. En la venta del apartamento P.H. 1 al demandante no hubo solución de continuidad en la tradición directa de constructor a comprador de vivienda, se cumplió el propósito legisla-tivo de favorecer al adquirente de una vivienda de nueva construcción de manos de la propia constructora. La decla-rada intención del estatuto de evitar el fracaso económico de empresas constructoras, de proveer alivio a la crisis en la construcción de hogares e incentivo contributivo a los com-pradores de viviendas, necesariamente extiende su acción y efecto eximente a la adquisición del apartamento P.H. 1 por el demandante y descarta toda interpretación de la figura “persona que la construyó” que excluya al constructor de facto, el más dinámico factor de producción en la industria, con reiterada razón si la constructora Atlantic Quality par-ticipó en la función de desarrollador coadyuvando al éxito económico del proyecto y adquiriendo los tres apartamentos P.H. exclusivamente para la venta. Se ajustó a Derecho el primer criterio de Hacienda que otorgó la exención y can-celó los recibos de los dos años siguientes a la fecha de adquisición.
El contribuyente adquirió en 1962 la casa de Calle Sol núm. 9, Ponce, en la que constituyó su vivienda y desde en-tonces disfrutó de la exoneración contributiva hasta $15,000 de valoración ordenada por Ley Núm. 24 de junio 8,1962 (13 L.P.R.A. see. 402). Esta ley dispone que “[cjualquier contri-buyente . . . vendrá obligado a notificar . . . cualesquier cambios en sus cualificaciones para disfrutar de la exone-ración del pago de contribuciones aquí concedido y de cua-lesquier traspaso y modificaciones del dominio sobre la pro-piedad ...”. (Párr. 13.) En septiembre de 1973 los padres del demandante le donaron un solar de 340.57 m/c en Sol núm. 7, Ponce, que éste agrupó al de su residencia. El valor tasado *149de la vivienda era de $11,170 y el del solar donado $3,010 por lo que la agrupación no resultó en exceso del límite permisi-ble en la exoneración, y evidentemente no constituyó “cam-bio en las cualificaciones” del contribuyente, ni traspaso ni modificación del dominio que afectara el estado contributivo de la residencia.
El Secretario alega, y la sala de instancia aceptó su planteamiento de que sí hubo tal cambio y modificación del dominio, que debió notificarse y que en su defecto el demandante adeuda contribuciones sobre el solar donado. El párrafo 6 de la Ley Núm. 24 citada señala como cualificaciones del contribuyente acogido a la exoneración, que sea dueño del inmueble que esté siendo utilizado como vivienda por él o su familia, sin que perciba renta por su ocupación. Resulta de patente convicción que la agrupación del solar, sin más consecuencia que agrandar el patio de la casa dentro de los límites de valor tasado, en forma alguna afectó, alteró o cambió dichas cualificaciones ni mucho menos significó un traspaso o modificación del dominio de notificación compulsoria. No se produjo situación alguna de evasión contributiva que la ley tiende a impedir, como el cambio de dueño, la conversión de la vivienda a otros fines o afectación de su disponibilidad, que de no ser notificados permitirían una continuación inmerecida de la rebaja. Signo adicional de que el contribuyente no se amparó en la clandestinidad lo constituye la notificación de la donación al propio Negociado de Tasación de la Propiedad en cumplimiento de la Ley de Contribuciones sobre Caudales Relictos y Donaciones. El caso se reduce a la simple ampliación del patio de una vivienda, inadvertida para el Negociado de Tasación, que al aflorar en la investigación del Secretario no debió ir más lejos que un requerimiento al donatario de informe escrito sobre el cam-bio de status del solar donado al integrarse y fundirse con el de una vivienda que disfruta exoneración contributiva. Dentro de las circunstancias relatadas, no era de rigor la notificación de “Ley 24” al Secretario, e integrado el solar al de la *150vivienda sin rebasar los límites de la exoneración, no tiene el contribuyente otra responsabilidad contributiva por el solar donado, que la resultante de una retasación del actual inmueble incluyendo estructura si excediere de $15,000.

Recurso R-82-60U del Secretario

El Secretario de Hacienda apunta como errores en la sentencia recurrida: 1) haber reconocido exoneración de pro-piedad dedicada a fines residenciales en la casa de la Calle Sol núm. 9, Ponce, para los años fiscales 1978-79, 1979-80 y 1980-81; y 2) exonerar al contribuyente del pago de intereses y recargos de mora sobre la deuda contributiva en el Con-dominio Belén P.H. 1, Guaynabo. Acabamos de determinar la inexistencia de dicha deuda, toda vez que el referido apar-tamento fue correctamente exento de tributo por los dos años siguientes a la fecha de su adquisición —Ley Núm. 98 de junio 2, 1976— y en consecuencia este segundo señalamiento de error se ha tornado académico.
Como ya dijimos, el contribuyente disfruta desde 1962 de exoneración contributiva “hasta quince mil dólares de valo-ración” en casa destinada exclusivamente a vivienda en Sol núm. 9, Ponce. La posición del Secretario recurrente es que el demandante perdió esa concesión desde que en 1977 adquirió el apartamento residencial del Condominio Belén P.H. 1, Guaynabo, el que habita con su familia. En cuanto concierne a este argumento la Ley Núm. 24 de 8 de junio de 1962 (13 L.P.R.A. see. 402) ordena:
Se entenderá que se dedica para “fines residenciales” cualquier estructura que el día 1ro. de enero de cada año esté siendo utilizada como vivienda por su dueño o su familia, o cualquier nueva estructura, construida para la venta y tasada para fines contributivos a nombre de la entidad o persona que la construyó si a la fecha de la expedición del recibo de contri-buciones está siendo utilizada o disponible para ser utilizada por el adquirente como su vivienda o la de su familia, siempre que el dueño no recibiera renta por su ocupación,
*151Los beneficios de las sees. 402 a 404 de este título se limitan a una sola vivienda en todos los casos en que un mismo dueño tenga más de una propiedad. (Énfasis suplido.)
Como indica el texto precedente de la ley, la exoneración contributiva no es incompatible con la posesión por el contribuyente de más de una vivienda; así lo reconoce el Reglamento de la “Ley 24” —See. 4, Art. 12— citado por el Secretario al disponer que cuando el mismo contribuyente posea más de una vivienda será de su “exclusiva discreción . . . seleccionar la vivienda sobre la cual desea acogerse a la rebaja contributiva, que puede ser aquélla en que él reside o aquélla en que residen sus familiares”. (3)
Las constancias en autos muestran que la casa en Sol núm. 9, Ponce, se ha mantenido desde su adquisición dispo-nible como vivienda del contribuyente y que así lo ha querido éste por su arraigo domiciliario en aquella ciudad en cuyo registro electoral permanece como votante. No se cometió el error señalado.
No consideramos de lugar pasar sobre señalamientos de los recurrentes de alegado discrimen y persecución política. No fueron objeto de adjudicación por el tribunal de instan-cia. Ello no es óbice, sin embargo, para detener nuestra fun-ción revisora. Hemos optado por adjudicar el recurso dentro de estricto Derecho contributivo, en vez de posponer por tiempo indefinido la decisión del caso.
Se modifica la sentencia recurrida a los efectos de reco-nocer la exención contributiva en Condominio Belén P.H. 1 por el término legal de dos años, y de eliminar la responsabi-lidad contributiva de $1,499.19 impuesta al demandante por *152el solar ubicado en Sol núm. 9, Ponce, sin perjuicio de la, facultad del Secretario de Hacienda de ordenar la retasación de dicho solar conforme a ley. Así modificada, será confir-mada.
El Juez Asociado Señor Dávila emito voto separado. El Juez Asociado Señor Negrón García emitió opinión disi-dente. El Juez Asociado Señor Rebollo López disintió con voto separado.
—O—

(1) Enmendatoria de la Ley Núm. 3 de noviembre 14,1974.


(2) Antecesoras de la Ley Núm. 98 de junio 2,1976.


(3) Notamos en el Reglamento elementos restrictivos de la concesión legislativa como en el Art. 12, Sec. 2 que sujeta la “disponibilidad” de la vivienda a la exclu-siva interrupción por reparación, reconstrucción o ampliación. Aparte de su contra-dicción del estatuto la regla incorpora esta definición del término “disponible para ser utilizada por el adquirente como su vivienda o la de su familia” como equiva-lente a una continua posesión física del inmueble que niega la alternativa al selec-cionar la vivienda en que el contribuyente se acogerá a la rebaja. El Reglamento es ineficaz en cuanto pugne con la Ley. Infante v. Tribl. Examinador de Médicos, 84 D.P.R. 308, 314 (1961). (Citas de esc. 6.)